—_-— Oo Oo Oo NHN NON hOOUTEllUlUMLG OULD rl OCOlUlClUCOClClUDUlUCUMNGS SN ee

ao nN DN A SS WD NW

Case 2:19-cv-02374-KJM-JDP Document 73 Filed 06/21/21 Page 1of11

_ FILED
arrison Jones

Plaintiff (Pro Se) JUN 21 2021
P.O. Box 188911

CLERK, U.S DISTRICT COURT

 

 

Sacramento, California 95818 EASTERN DISTRICT OF CARTEBNIA
garrison.jones@outlook.com DEPUTY CLERK
U.S. DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA
GARRISON JONES Case No.: 2:19-cv-02374
Plaintiff KJM-JDP
“ JURY TRIAL
VELOCITY TECHNOLOGY DEMANDED
SOLUTIONS LLC et al
Defendants. Action filed: Nov 25, 2019
Date set for trial: NONE

 

 

 

 

Introduction

The plaintiff in the above mentioned case does herby move the court for an
immediate order in the above case for sanctions against the defendants and their
attorneys from the law firm of Ogletree, Deakins, Nash, Smoak & Stewart, P.C,
Paul Smith and Anthony Decristoforo as well for an immediate summary judgement
to put an end to the nightmare that the defendants and their counsel has created.

1. The defendants and their counsel is attempting to misdirect the courts attention
away from multiple federal criminal violations of the law that have been
uncovered by the plaintiff Garrison Jones by repeatedly directing the courts
attention to an illegal, unconsciable, unenforceable agreement and release letter
that they are under the assumption that it will solve all the world problems,
cure cancer and obtain a ruling from tis court that will allow them to escape the
federal criminal charges by both Ogltree Deakins and Velocity committed
against the federal government. Yet they have not and will not preset it to the

-l-

 
—_= OoUlCOl OW NGS DU i Pe Sl ll OC Ol SGN OOO eG NN

oO NN DN AH SP WY NY

 

 

N

aS

9%

10.

11.

Case 2:19-cv-02374-KJM-JDP Document 73 Filed 06/21/21 Page 2 of 11

court via any pleadings, or in open court. All they have done is “referenced”
these documents and until they present them to this court, they are not
evidence, they simply do not exist.

They want the court to turns its back to wanton, heinous fraud they have
committed on multiple occasions and make a ruling in their favor in the
complaint before the court.

What they are not going to present to this court is that the illegal agreement and
the fabricated FMLA release document are both inadmissible and this court
does not have any jurisdiction over either.

. They have repeatedly referenced both the illegal, unconsciable, unenforceable

agreement however, they have only “referenced it and has never presented any
evidence that it even exists.

Evidence that is not properly submitted to any court is no evidence at all.
There are reasons why they have never presented any evidence and or exhibits
or offered any witness testimony not have a single Ogltree Deakins attorney
ever appeared in open court on behalf of their client Velocity Technology
Solutions in now over 4 4 years.

The current litigation before the court is no difference.

The plaintiff wants to direct the courts attention to two specific locations within
this illegal , unconsciable, unenforceable agreement with that being

Paragraph number 9 under the heading of No Admission of
Wrongdoing and

Paragraph 13 under the heading Plain Language: Severability:
Applicable law:Modification; Waiver.

Paragraph 9

12. It is clear in Paragraph 9 that it states the parties agrees that this

Agreement is not admissible in any proceeding as evidence”

 
-_- COUN UDG Da ea Nl rll OlUlUlUlUCOClCUDOOO NGS OCD ea ea Nt

oo 4N BN hh EP WY NH

 

 

13.

14
15

16.

Case 2:19-cv-02374-KJM-JDP Document 73 Filed 06/21/21 Page 3 of 11

9 No Admission of Wrongdoing. Jones acknowledges and agrees that the
Released Parties expressly deny any liability or wrongdoing and this Agreement is not an
admission of liability or wrongdoing. Jones further acknowledges and agrees that this
Agreement is not admissible in any proceeding as evidence of or an admission by the
Released Parties of any violation of any federal, state, or local laws.

 

. It is clear that even then it was yet another attempt to hide the illegality

of this illegal agreement which was created by a collaboration between
Velocity General Counsel, Chris Heller and multiple attorneys from Ogltree
Deakins that under no circumstances would this illegal agreement be presented
to any court by either party in any proceeding. However, now that they have
been exposed in multiple local, state and federal criminal violations of the law,
like in all the other instances they will attempt to back out of these provisions
and terms and then say that these terms only apply to the plaintiff Garrison
Jones now that they think this term is in favor of the plaintiff and not to their
advantage. In fact they have already violated the terms of the agreement as on
4 separate occasions in this litigation that have offered this agreement and the
fabricated release letter to this court as evidence.

The plaintiff does herby revoke the parol rule that prevents any party
who have reduced their agreement to a final written document from later
introducing other evidence, such as the content of oral discussions from earlier
in the negotiation process, as evidence of a different intent as to the terms of
the contract and or agreement. This is exactly what they are attempting now.
They think by invoking this illegal, unconsciable, unenforceable agreement it is
in their favor to do so. However, there is documented history of Ogltree
Deakins attorneys Paul Smith and Anthony Decristoforo pulling the trigger on
the illegal, unconsciable, unenforceable agreement and the fabricated FMLA
complaint release letter multiple times in this proceeding why because they
think they are to their advantage to do to,, but in fact it confirms and implicates

-3-

 
_-  COUlUlUNUOllCUDUMmMNGS ODT a PS OGDEN i O00 esl St ODN ON

on ny BD urn > WD NW

 

 

17.

19.

20.

21.

22.

Case 2:19-cv-02374-KJM-JDP Document 73 Filed 06/21/21 Page 4 of 11

each of them in the continued federal criminal fraud against the United States
government and specifically the United States Department of Labor.

Paragraph 13

18. No Jurisdiction

It clearly states “The parties Agreement will be governed by Arizona

a9

Law.

13. Plain Language: Severability; Applicable Law; Modification; Waiver.

Jones acknowledges and agrees that this Agreement shall be interpreted based on the
plain meaning of its language and shall not be construed for or against any Party. If any
portion of this Agreement is deemed void or unenforceable for any reason, the
unenforceable portion will be deemed severed from the remaining portions of this
Agreement, which will otherwise remain in full force. The Parties agree this Agreement
will be governed by Arizona law. This Agreement may not be modified except through a
written document signed by an authorized representative of each Party. No waiver of any
of the provisions of this Agreement will be binding unless executed in writing by the
waiving Party nor will any waiver be a continuing waiver or waiver of any other
provision.

 

Per the terms of this illegal unconsciable, unenforceable agreement the
defendants and their counsel this court does not have any jurisdiction over this
agreement and the fact that it is inadmissible, the court cannot use any of the
agreement as part of its rulings or decisions.

This court does not have the authority to use this agreement as part of any
ruling and or decision in the case before the court.

The defendants and their counsel are completely aware of these terms as
the illegal contract was created in complicity between Velocity General
Counsel, Chris Heller and multiple attorneys from the law firm of Ogltree
Deakins. However, despite these terms, they have repeatedly offered it to this
court as evidence attempting to obtain a quick dismissal and ruling/decision in
their favor with no intention of producing it to this court, knowing if they do

 

 
re Ol NS Oo OND i Oa Nl rll OlUlUlUlUCCOCOlOCemO NGS CCD i RON

on DSN TN Ee WY NY

 

 

23.

24.

Case 2:19-cv-02374-KJM-JDP Document 73 Filed 06/21/21 Page 5of11

that the ramification will be disbarment, federal charges against both Velocity
and any Ogltree Deakins attorney bold enough to present it in open court.
The result, “thumbs up and leaving the court in handcuffs”

They have no intention whatsoever in offering and presenting it to the
court on the record, in open court or via any pleading. This court does not have
any jurisdiction over this illegal, unconsciable, unenforceable agreement
because in attempting to gain an advantage the agreement states it is
Inadmissible and governed by the laws of Arizona. A fact they were aware
of but is misleading this court as to the facts once again.

25. In prior litigation the judge in an order in the exact same circumstances

26
27

28.

before this court with that being jurisdiction of the court in reference to the
agreement. The court ruled that it did not in that case, the court did not retain
jurisdiction over the illegal agreement and that if the plaintiff “seeks relief from
the obligations of his settlement agreement with Velocity , he should file a new
case in an appropriate court”

For the foregoing reasons, plaintiff's motion provides no basis for the Court to disturb its
judgment in this case. If plaintiff seeks relief from the obligations of his settlement agreement
with Velocity, he should file a new case in an appropriate court.

Date: 12/18/2019 ar

Jorge L. Alonso
United States District Judge

. Also as previously mentioned the illegal agreement is govened by the
laws of the state of Arizona.

Additionally on August 26, 2019 after months of being hunted and
harrassed by Velocity, the plaintiff began to fight back the plaintiff began to
expose the criminal acts by Velocity , fraudulent billing and stolen intellectual
property to Velocity customers that prompted a response from Ogltree Deakins
attorney Jennifer Colvin claiming “ despite your conduct Velocity would
prefer not to be forced to enforce the Agreement through litigation”.

 
- Olle GS OND OW Ell llc OOOO a TS GS ODN Oe SD

ao nN KN TO Ee WY NY

 

 

Case 2:19-cv-02374-KJM-JDP Document 73 Filed 06/21/21 Page 6 of 11

29. This again was far from the truth and nothing but a threat. Neither
Velocity or Ogltree Deakins had no intention of filing any proactive litigation
where this illegal agreement would be presented to any court in any jurisdiction

and attempt to “enforce it”.
OGLETREE, DEAKINS, NASH,
SMOAK & STEWART, P.C.

QO letree Attornevs at Law
. 155 N. Wacker Drive. Suite 4300
Chicago, IL 60606
e ns Telephone: 312-558-1220

Facsimile: 312-807-3619
www.ogletree.com

Jennifer L. Colvin
312-558-1234
jennifer.colvin @ ogletree.com

August 26, 2019

Via E-Mail

Garrison Jones
garrison. jones@outlook.com

RE: Jones —and— Velocity Technology Solutions, Inc.

Dear Mr. Jones:

30.
Despite your conduct in violation of the Agreement, at this time Velocity would prefer not to

be forced to enforce the terms of the Agreement through litigation. However, your continued
violation of the Agreement will force us to do so. Thus, we implore you to immediately discontinue
making disparaging comments about Velocity and from taking any other actions in violation of the
Agreement.

31.

32. This was over two years ago and they still did not file any such litigation.

33. Equally, based on the fraud and criminal actions committed by Velocity
and Ogltree Deakins left in their wake in the state of Arizona in connection
with the plaintiff and the criminal acts Ogltree Deakins committed in their
representation engagement with the Maricopa County Judicial system, it is
hardly unlikely and highly improbable that they would again go back to this
state and then asked them to make a ruling in their favor in support of an

-6-

 
_w~— OOO COO NS ODN ROG NOS llCUCOCOFlUlCOF lM NS ND es Nl

oN DN TH Se WY NY

 

 

34.

Case 2:19-cv-02374-KJM-JDP Document 73 Filed 06/21/21 Page 7 of 11

illegal, unconsciable, criminal agreement that reflects federal criminal felonies’
committed and fraud against the federal government of the United States.

It is clear that the defendants are again attempting to gain what they think
is an advantage by adding the term “this Agreement will be governed by
Arizona Law”. This also makes the illegal, unconsciable, unenforceable
agreement and the fabricated release letter void as “Consent of the

parties cannot allow subject matter jurisdiction to a court. Unlike
personal jurisdiction, which the court can obtain upon a party's consent or
failure to object, lack of subject matter jurisdiction is never waivable; either

the court has it, or it cannot assert it nor can it be given to any court where the

parties

35.

36.

37.

This order from case number 1:18-cv-02388 Document in the US District
Court of Northern Illinois Document #: 15 Filed: 12/18/19 was entered by
Judge Alonso. It’s also important to note that it was Velocity who steered this
case before Judge Alonso and gained what they thought was a victory however,
that was not the intention of the plaintiff. His intention was to get Velocity and
Ogltree to present the illegal, unconsciable, unenforceable agreement to their
court as a means to derail any attempts to reverse the judgment. They did and
quickly presented the agreement and the courts response is the same one that
should be made by this court in a ruling that the US District Court of Eastern
California does not have jurisdiction over this illegal agreement, it is
inadmissible in the current proceeding and that it will not and cannot be used
by the defendants, nor will it play any role as part of any decision or ruling
made by this court.

The issue before this court is FMLA, where the plaintiff Garrison Jones
was unlawfully terminated by Velocity while on approved FMLA medical
leave.

The federal is federal law and under the jurisdiction of the federal
government of the United States.

 
—_—  OolUlUlUNUO CUMS OD i ASW al eS! Ol CT ll OT SDN i OW ND

oN HN SF WY NY

 

 

Case 2:19-cv-02374-KJM-JDP Document 73 Filed 06/21/21 Page 8 of 11

38. The burden on the both the plaintiff and defendants in this case would be
great. Neither do not reside in the state of Arizona. The events at the heart of
this litigation of did not occurred in the state of Arizona, the plaintiff at the
time of this litigation was a citizen of Illinois and not Arizona. He was
terminated while on FMLA when he was in Illinois a fact that the defendants
attempted to cover-up as they thought they had “plausible deniability” since the
plaintiffs access to Velocity email was revoked in January 2018.

39. They had no idea that this attempt failed and he had been on regular basis
continued to receive emails on his personal business email account up until
December 2019.

40. In addition, the corporation of Velocity Technology Solutions is
headquarted in the state of North Carolina. Even before any litigation is filed
they have declined any and all jurisdiction over this illegal agreement as it
violates due process to hail both a plaintiff and defendant to a state where
the forum state does not apply to either party.

41. To add to this jurisdictional issue, the plaintiff has made and put law
enforcement and the judicial system of the state of Arizona on alert that the
defendants and their counsel may attempt to file litigation attempting to enforce
this illegal, unconsciable, unenforceable agreement by again using the
resources of the state of Arizona judicial system a state where they have
committed fraud upon a state agency (AZDES) the Arizona Court of Appeals
and fraud and criminal acts in connection with a federally funded program
( unemployment) that was administered by the state of Arizona.

42. They have also been forwarded specific documents from all prior
litigation months ago of in preparation of any anticipated filings by the
defendants and their attorneys from Ogltree Deakins.

43. Basically because of prior documented history of false statements and
fraud, they are waiting in eager anticipation of their presence back in the state
of Arizona.

 
-_-  COollUlUlCUNO OUDMNGS DH i Ea NS El OlUlUlUlUNUCOlFlUlClULWDOUMNGS OD i PO Nt

So xn DBD WD > W NW

 

 

Case 2:19-cv-02374-KJM-JDP Document 73 Filed 06/21/21 Page 9 of 11

44,
45.

licable Law; Modification; Waiver.
Jones acknowledges and agrees that this Agreement shall be interpreted based on the
plain meaning of its language and shall not be construed for or against any Party. If any
portion of this Agreement is deemed void or unenforceable for any reason, the
unenforceable portion will be deemed severed from the remaining portions of this
Agreement, which will otherwise remain in full force. The Parties agree this Agreement
will be governed by Arizona law. This Agreement may not be modified except through a
written document signed by an authorized representative of each Party. No waiver of any
of the provisions of this Agreement will be binding unless executed in writing by the
waiving Party nor will any waiver be a continuing waiver or waiver of any other
provision.

 

46. attempting once again to commit fraud upon this court and also
knowingly deceiving this court to dismiss this case by fraud with that they are
knowingly presenting false fabricated documents Le. the illegal, unconsciable,
unenforceable settlement agreement, that clearly implicates both Velocity and
Ogltree Deakins current and prior attorneys from previous litigation in a vast
pre-meditated conspiracy to commit federal criminal fraud against the United
States federal government with the United States Department of Labor as the
intended target, in addition to the plaintiff, the US District Court of Northern
Illinois and the Us District Court of Eastern California where Judge Jeremey
Peterson is presiding on the above mentioned case.

CONCLUSION
For all the obvious reasons the defendants and their attorneys must be held
accountable by the maximum sanctions and penalties by this court from this
unconsciable scheme of fraud and federal criminality they have committed not only
against this court but also the US District court of Northern Illinois, the United States
Department of Labor and federal criminal fraud and other criminal violations against
the United States government. If not immediately this unethical, illegal and criminal
behavior will be mimicked by other lawyers and law firms because Ogltree Deakins

-9-

 
—~_ Oo Oo ON DN CTL RROUlweOUNYDOOl |! OlUlUlUCCOClUlUMmDOUMGNSN ON ie GaN

on XN HD A Se WD WN

 

 

Case 2:19-cv-02374-KJM-JDP Document 73 Filed 06/21/21 Page 10 of 11

attorneys will brag at every opportunity and the crimes they have committed will
spread.

47.

Respectfully submitted,

 

Garrison Jones Plaintiff (Pro Se
P.O. Box 188911
Sacramento, California 95818
garrison.jones@outlook.com

for litigation.

 

Garrison Jones Plaintiff (Pro Se
P.O. Box 188911
Sacramento, California 95818

-10-

 
rer CONS Oo GS ODN Oa Nl llUCUOlUlUlCUCCOCCOCUMDO NS DN OG Nil

eo NN KH Vn >, WD WN

 

 

Case 2:19-cv-02374-KJM-JDP Document 73 Filed 06/21/21 Page 11 of 11

garrison.jones(@outlook.com

CERTIFICATE OF SERVICE

I hereby certify that on this [date] a copy of the forgoing [name of document]
was mailed, USPS to defendants

Velocity Technology Solutions
1901 Roxborough Road
Charlotte, North Carolina 28211

 

Garrison Jones Plaintiff Pro Se

Dated: August 21, 2020 GARRISON JONES

Garrison Jones

Plaintiff (Pro Se)

P.O. Box 188911

Sacramento, California 95818.
garrison.jones@outlook.com

-ll-

 
